NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                      United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                    Submitted February 20, 2008*
                                     Decided February 21, 2008


                                                Before
                            FRANK H. EASTERBROOK, Chief Judge
                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 07-2785                                                        Appeal from the United
                                                                   States District Court for the
CECILIA VILLARRUEL,                                                Northern District of Illinois,
      Plaintiff-Appellant,                                         Eastern Division.
                 v.                                                No. 06 C 766
MICHAEL B. MUKASEY, Attorney General                               Harry D. Leinenweber, Judge.
of the United States,
       Defendant-Appellee.

                                                 Order
    Cecilia Villarruel, who is Hispanic, contends in this suit under Title VII of the Civil
Rights Act of 1964 that her former employer discriminated on account of her ethnicity
in declining to promote or transfer her, and in maintaining a hostile working environ-
ment. The district court granted summary judgment for the Attorney General, who as
head of the agency that includes Villarruel’s employer (the Drug Enforcement Admini-
stration) is the proper defendant under 42 U.S.C. §2000e–16(c).
    Villarruel joined the DEA in 1992 as an office assistant and was promoted to supply
technician in 2001. Her performance was rated “acceptable” from 2001 through 2005,
though Linda Gonzalez, her direct superior, expressed concerns about the slow pace of
Villarruel’s work and her backlog of unfinished assignments. In 2003 the DEA created a
position as administrative-support specialist; the occupant would supervise a multi-
million-dollar procurement contract. Villarruel applied for the job and was among four
candidates interviewed, but the position went to Anita Mrock, who had experience in
contract administration. Mrock also had received “outstanding” ratings in her current
job. Villarruel charged the agency with discrimination, observing that she has a college

   *   On January 4, 2008, we granted appellant’s motion to waive oral argument.
No. 07-2785                                                                            Page 2

degree (Mrock doesn’t) and is bilingual (Mrock isn’t); the EEOC found, however, that
the DEA had not discriminated against Villarruel.
    Dissatisfied with the lack of a promotion in 2003, Villarruel applied for a transfer to
the DEA’s office in Laredo, Texas. She was not entitled to a “transfer” but was eligible
to apply for vacant positions, which she did. The Laredo Office did not make Villarruel
an offer; she blames Gonzalez and Gonzalez’s supervisor John Bagioni for her lack of
success in obtaining employment in Laredo—though the people hired for the positions
in Laredo were themselves Hispanic..
    Like the district court, we conclude that Villarruel has not produced evidence creat-
ing a material dispute of fact. Once the DEA explained its reasons for hiring Mrock (that
Mrock had more relevant experience and better ratings), Villarruel needed to show that
this explanation was a pretext for discrimination—which is to say a lie designed to
cover up a discriminatory truth. She argued, however, only that the agency should have
preferred someone with a college degree and language skills superior to Mrock’s. That
may or may not be right as a matter of personnel administration but does nothing to
suggest that the agency has been dishonest about its reasons for hiring Mrock.
    As for the lack of employment in Laredo, which Villarruel characterizes as “retalia-
tion” for the complaint she had filed with the EEOC about the administrative-support
position: the record does not contain any evidence that would permit a reasonable per-
son to conclude that anyone who had not filed a charge of discrimination received bet-
ter treatment than Villarruel did. She makes no effort to show that the hiring decisions
in Laredo were anything other than normal, merit-based civil-service appointments.
True, Thomas Hinojosa, the head of the Laredo office, turned down her application for
transfer after learning that she had complained to the EEOC, but the DEA says that Vil-
larruel was not eligible to transfer. If that’s right, then the complaint to the EEOC could
not have affected the decision. Post hoc ergo propter hoc is the name of a logical fallacy,
not a means to prove a case under Title VII. See Stone v. Indianapolis Public Utilities Divi-
sion, 281 F.3d 640, 644 (7th Cir. 2002). Because Villarruel’s lawyer does not dispute the
agency’s contention that transfer was impossible under governing rules, the decision
cannot have been “retaliatory.”
    Finally, the hostile-environment claim requires only brief comment. Villarruel does
not contend that working conditions at the DEA were worse for Hispanic employees
than for others. She does point to statements that she does not like—for example, Gon-
zalez once said that “[p]eople who are in America should speak English”—but that
statement is neither an anti-Hispanic comment nor something that would permit a rea-
sonable trier of fact to conclude that working conditions for Hispanic employees were
materially worse than those for employees of other ethnic backgrounds. The other
events of which Villarruel complains, such as requests that she work faster and reduce
her socializing on the job, are unrelated to race or national origin. Title VII is not a code
of office civility, nor does it entitle employees to be free of demands that they accom-
plish more during working hours.
                                                                                   AFFIRMED